The opinion of the Court was drawn by
Walton, J.
This is a real action and is before us on report. Both parties claim title under the same person,— the plaintiff under an attachment and levy, and the defendant under a deed. The defendant’s deed was recorded after the attachment, but before the levy. The plaintiff must show, therefore, not only a valid levy, but a valid attachment, in order to make good his title. We will first consider the validity of the attachment.
The Revised Statutes of 1857 went into operation January 1, 1858. The attachment was made January 30, 1858. Its validity, therefore, must be tried by the Revised Statutes of 1857. Chapter 81, section 30, provides that no attachment of real estate shall create any lien thereon, unless the officer making it files, in the office of the register of deeds in the county or district, " an attested copy of so much of his return on the writ as relates to the attachment, with the value of *411the defendant’s property which he is thereby commanded to attach.”
In this case, the officer did not file in the office of the register of deeds an attested copy of so much of his return on the writ as related to the attachment, nor did he return the value of the defendant’s property which he was commanded to attach. He returned a paper into the registry of deeds, but it had no certificate of attestation upon it, and does not purport to be a copy of anything — it reads like an original —and the officer in his return upon the writ does not state that it was an attested copy. He says it was a true copy, but he does not say it was an attested copy ; and an examination of- the paper itself shows that it was not in fact attested. The return of such a paper was not a compliance with the law.
The officer certifies, in his return upon the writ, that' he filed with the register of deeds "the sum sued for,” which the law did not require, but does not certify that he returned " the value of the defendant’s property which he was thereby commanded to attach,” which the law did require; and an examination of the paper filed shows that in fact no mention was made of the value of the defendant’s property which he was commanded to attach. Such a return is fatally defective.
When the law declares that no lien shall be created by an attachment unless certain things are done, and those things are not done, it is idle to ask the Court to override the law and hold such an attachment valid. In this case, the officer not having stated, in his return upon the writ, that he had filed in the office of the register of deeds an attested copy of so much of his return as related to the attachment, and the paper which he did in fact file not purporting to be an attested copy, and the officer not having returned the value of the defendant’s property which he was commanded to attach, the attachment was void.
The attachment being void, and the defendant’s deed being recorded, and his title thereby perfected before the levy *412was made, the 'demandant’s title fails, and it is unnecessary to consider whether the levy was sufficiently formal or not.

Judgment for defendant.

Appleton, C. J., Davis, Kent, Dickerson and Daneorth, JJ., concurred.